DETAILED ACTION
This Final action is in response to an amendment filed 6/27/22.  Currently claims 1-12 and 15-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Agari et al. in WO 2018/168423-A1 (hereinafter Agari) in view of Filiz et al. in US 2016/0103544 (hereinafter Filiz) and Tanaka et al. in US 2010/0108409 (hereinafter Tanaka). US 2020/0285366 was used as a translation for the Wipo publication.

Regarding claim 1, Agari discloses a touch panel built-in display (Agari’s par. 1) having a display region for displaying an image (Agari’s Figs. 2-3 and par. 37: see 3a) and a peripheral region (Agari’s Figs. 1-3 and par. 34-35: around 3a) provided on a periphery of the display region (Agari’s Figs. 1-3), the touch panel built-in display comprising: a sensor electrode (Agari’s Figs. 4-5 and par. 40: see 134/135) configured to detect a touch position with respect to the touch panel built-in display (Agari’s par. 41), the sensor electrode compatible with a capacitance method (Agari’s par. 62); a sensor substrate (Agari’s Figs. 4-5 and par. 40: see 17/131) provided with the sensor electrode (Agari’s Figs. 4-5 and par. 40); a protective plate (Agari’s Figs. 1-3 and par. 34: see 11) configured to cover the sensor substrate (Agari’s Figs. 2-3: see 11 over 17); and a first electrode (Agari’s Fig. 7 and par. 35: see 13), a second electrode (Agari’s Fig. 7 and par. 35: see 15 or 16), and a third electrode (Agari’s Fig. 7 and par. 35: see the other of 15 or 16) configured to detect a pressed state in which the protective plate is pressed (Agari’s Figs. 7-9 and par. 35, 50-58), wherein the sensor substrate (Agari’s Figs. 2, 4-5 and par. 40) has a principal surface on which the display region and the peripheral region exist (Agari’s Fig. 2), the protective plate has a back surface for covering the principal surface of the sensor substrate (Agari’s Fig. 2), the display region and the peripheral region exist on the back surface of the protective plate (Agari’s Fig. 2), in the peripheral region on the back surface of the protective plate, the first electrode is provided (Agari’s Figs. 2-3, 7 and par. 35: see 13), in the peripheral region on the principal surface of the sensor substrate, the second electrode and the third electrode are provided adjacent to each other (Agari’s Figs. 2-4, 7 and par. 35: see 15 and 16), and the touch panel built-in display detects the pressed state in which the protective plate is pressed (Agari’s Figs. 7-9 and par. 50-58) based on change in capacitance between the second electrode and the third electrode (Agari’s Figs. 8-9 and par. 52-54: see Cp12) accompanying change in a distance from the first electrode to the second electrode (Agari’s Fig. 8 and par. 55: see Cp2b) and a distance from the first electrode to the third electrode (Agari’s Fig. 8 and par. 55: see Cp1b), and an air gap exists between first and second electrodes and the first electrode (Agari’s Figs. 2, 8 and par. 105: dielectric 14 replaced with air gap between 15/16 and 13). Agari also discloses a protection film covering the sensor electrode existing in the display region (Agari’s Fig. 5 and par. 40: see 137 over 134).
	Agari fails to disclose the protective plate having flexibility or the second electrode and the third electrode covered with the protection film that also covers the sensor electrode existing in the display region, and the air gap between the protection film and the first electrode. 
However, in the same field of endeavor of electrodes detecting pressure on the periphery of touch displays, Filiz discloses a deformable cover glass (Filiz’s Fig. 8 and par. 98). Therefore, it would have been obvious to one of ordinary skill in the art to use Filiz’s deformable cover glass in Agari’s invention, in order to obtain the benefit of not needing a deformable medium between electrodes (because of air per Filiz’s par. 98-99) and the predictable result of deformation to measure distance between the electrodes (Filiz’s par. 99 and Agari’s Fig. 7). 
Still, Agari in view of Filiz fail to disclose the second electrode and the third electrode covered with the protection film that also covers the sensor electrode existing in the display region, and the air gap between the protection film and the first electrode. 
Nevertheless, in the same field of endeavor of touch sensing by electrodes separated by a gap, Tanaka discloses the electrodes covered by a protection film (Tanaka’s Figs. 6-7 and par. 123, 131, 134: see insulating films 605 and 701 covering electrodes 604 and 607 and separated by gap 609). Furthermore, Agari already discloses the use of a protection film over the sensor electrode existing in the display region (Agari’s Fig. 5 and par. 40: see 137 over 134) and that the second and third electrodes (Agari’s Fig. 7: see 15/16) can be simultaneously formed with the sensor electrode (Agari’s par. 148). Thus, because Agari already discloses the second and third electrodes formed simultaneously with the sensor electrode which is already disclosed to be covered by a protection film, and because Tanaka discloses using a protection film over electrodes that are separated by a gap from a top electrode, therefore it would have been obvious to one of ordinary skill in the art that Agari’s Fig. 5 protective film 137 covering touch sensor 134 can also be used to cover the second and third sensors (Agari’s Fig. 7: see 15/16) in order to obtain the intended result of reduction of manufacturing time by forming layers simultaneously (Agari’s par. 48) and the benefit of protecting the second and third electrodes (Tanaka’s par. 137) while still detecting capacitive coupling (Tanaka’s par. 23).
By doing such combination, Agari in view of Filiz and Tanaka disclose:
A touch panel built-in display (Agari’s par. 1) having a display region (Agari’s Figs. 2-3 and par. 37: see 3a) for displaying an image (Agari’s par. 37) and a peripheral region (Agari’s Figs. 1-3 and par. 34-35: where 12 is formed) provided on a periphery of the display region (Agari’s Figs. 1-3), the touch panel built-in display comprising: 
a sensor electrode (Agari’s Figs. 4-5 and par. 40: see 134/135) configured to detect a touch position with respect to the touch panel built-in display (Agari’s par. 41), the sensor electrode compatible with a capacitance method (Agari’s par. 62); 
a sensor substrate (Agari’s Figs. 4-5 and par. 40: see 131) provided with the sensor electrode (Agari’s Figs. 4-5 and par. 40); 
a protective plate (Agari’s Figs. 1-3 and par. 34: see 11) configured to cover the sensor substrate (Agari’s Figs. 2-3: see 11 over 17), the protective plate having flexibility (upon combination with Filiz’s par. 98); and 
a first electrode (Agari’s Fig. 7 and par. 35: see 13), a second electrode (Agari’s Fig. 7 and par. 35: see 15 or 16), and a third electrode (Agari’s Fig. 7 and par. 35: see the other of 15 or 16) configured to detect a pressed state in which the protective plate is pressed (Agari’s Figs. 7-9 and par. 35, 50-58), 
wherein the sensor substrate (Agari’s Figs. 4-5 and par. 40: see 131 which is 17 in Fig. 2) has a principal surface on which the display region and the peripheral region exist (Agari’s Fig. 2: top surface of 17 overlapping both 12 and 3a), 
the protective plate has a back surface for covering the principal surface of the sensor substrate (Agari’s Fig. 2: bottom surface of 11), the display region and the peripheral region exist on the back surface of the protective plate (Agari’s Fig. 2: bottom surface of 11 covering both 12 and 11), 
in the peripheral region on the back surface of the protective plate, the first electrode is provided (Agari’s Figs. 2-3, 7 and par. 35: see 13), 
in the peripheral region on the principal surface of the sensor substrate, the second electrode and the third electrode are provided adjacent to each other (Agari’s Figs. 2-4, 7 and par. 35: see 15 and 16), and 
the touch panel built-in display detects the pressed state in which the protective plate is pressed (Agari’s Figs. 7-9 and par. 50-58) based on change in capacitance between the second electrode and the third electrode (Agari’s Figs. 8-9 and par. 52-54: see Cp12) accompanying change in a distance from the first electrode to the second electrode (Agari’s Fig. 8 and par. 55: see Cp2b or Cp1b) and a distance from the first electrode to the third electrode (Agari’s Fig. 8 and par. 55: see the other of Cp2b or Cp1b), wherein
the second electrode and the third electrode (Agari’s Fig. 7: see 15 and 16) are covered with a protection film (Tanaka’s Figs. 6-7 and par. 123, 132: see film 605 covering electrode 604, upon combination 604 is equivalent to 15/16 in Agari’s Fig. 7), and an air gap exists (Agari’s Figs. 2, 8 and par. 105: no dielectric sheet 14, instead the gap is left as air gap, this is equivalent to space 609 of Tanaka’s Figs. 6-7 and par. 131) between the protection film (Tanaka’s Figs. 6-7: see 605), which covers the second electrode and the third electrode (Tanaka’s Figs. 6-7: see 604 which upon combination is equivalent to 15/16 in Agari’s Fig. 7), and the first electrode (Agari’s Fig. 8: see 13 above air gap equivalent to 607 above space 609 and film 605 in Tanaka’s Figs. 6-7), and
the protection film (Tanaka’s Figs. 6-7 and par. 123, 132: see 605 which upon combination is equivalent to film 137 in Agari’s Fig. 5 per par. 40) covering the second electrode and the third electrode (Tanaka’s Figs. 6-7: 605 covers 604, upon combination 604 is equivalent to 15/16 in Agari’s Fig. 7) covers the sensor electrode existing in the display region (Tanaka’s Figs. 6-7: 605 is equivalent to 137 in Agari’s Fig. 5 and covers sensor 134 per par. 40).

Regarding claim 2, Agari in view of Filiz and Tanaka disclose wherein the second electrode and the third electrode are configured such that the second electrode surrounds the third electrode in a plan view (Agari’s Fig. 16 and par. 93: see 15 and 16). 

Regarding claim 3, Agari in view of Filiz and Tanaka fail to disclose wherein the second electrode is an electrode to which a signal for detecting the pressed state is supplied, and the third electrode is an electrode for detecting the signal.  However, because Agari does disclose the same principle of capacitive detection between two electrodes, one being applied with the excitation pulse and one sensing (Agari’s par. 66), thus it would also have been obvious to one of ordinary skill in the art that the second electrode (Agari’s Fig. 7 and par. 35: see 15 or 16) is an electrode to which a signal for detecting the pressed state is supplied (upon combination with Agari’s par. 66, one electrode is used for driving and the other for sensing), and the third electrode (Agari’s Fig. 7 and par. 35: see the other of 15 or 16) is an electrode for detecting the signal (upon combination with Agari’s par. 66, one electrode is used for driving and the other for sensing), in order to obtain the predictable result of obtaining the information on the electric charge amounts for the second and third electrodes (Agari’s par. 59, 66 and Fig. 10).

Regarding claim 4, Agari in view of Filiz and Tanaka disclose wherein a shape of each of the second electrode and the third electrode is comb-teeth shaped (Agari’s Fig. 12 and par. 86). 

Regarding claim 5, Agari in view of Filiz and Tanaka disclose further comprising a touch panel (Agari’s Fig. 11 and par. 63) including the sensor electrode, the sensor substrate (Agari’s Fig. 11 and par. 61-73: see 17 and 134), the second electrode, and the third electrode (Agari’s Fig. 11: see 6 and Fig. 12 per par. 86), wherein a shape of the touch panel in a plan view is rectangular (Agari’s Fig. 11), and the second electrode and the third electrode are provided at a corner portion of the touch panel (Agari’s Fig. 11: see 6). 

Regarding claim 6, Agari in view of Filiz and Tanaka fail to disclose wherein a position of the second electrode in a thickness direction of the touch panel built-in display is different from a position of the third electrode in the thickness direction. 
However, because Agari does disclose a capacitive touch sensor with electrodes in different positions in the thickness direction because they are separated by a layer (Agari’s Fig. 5 and par. 40, 62: see 132 and 134 separated by 133) and forming the second and third electrodes simultaneously or sequentially with the row sensors and column sensors (Agari’s par. 48), thus it would also have been obvious to one of ordinary skill in the art:
wherein a position of the second electrode (Agari’s Figs. 2-4: see e.g. 15 formed simultaneously with 134 in Fig. 5 upon combination) in a thickness direction of the touch panel built-in display (Agari’s Fig. 5: see thickness) is different from a position of the third electrode in the thickness direction (Agari’s Figs. 2-4: see e.g. 16 formed simultaneously with 132 in Fig. 5 upon combination), in order to obtain the predictable result of a conventional capacitance sensor manufactured by a known method (Agari’s Fig. 5 and par. 40, 62) and because Agari already discloses that manufacturing at the same time would reduce manufacturing time (Agari’s par. 48).

Regarding claim 7, Agari in view of Filiz and Tanaka disclose wherein a wiring line is connected to the third electrode (Agari’s Fig. 4 and par. 41: see 139 to the other of 15 or 16), the second electrode and the wiring line are adjacent to each other (Agari’s Fig. 4: see bottom left 15 or 16 and adjacent wiring 139), and a shield electrode is provided between the second electrode and the wiring line (Agari’s Fig. 4 and par. 42: see 138). 

Regarding claim 8, Agari in view of Filiz and Tanaka disclose comprising a plurality of third electrodes including the third electrode (Agari’s Fig. 4: see plurality of 15 or 16), and wherein the plurality of third electrodes are provided separately from each other on the principal surface of the sensor substrate (Agari’s Fig. 4). 

Regarding claim 9, Agari in view of Filiz and Tanaka disclose wherein two wiring lines are connected to respective two third electrodes included in the plurality of third electrodes (Agari’s Fig. 4 and par. 41: see 139 to e.g. top left and bottom left electrodes 16), the two wiring lines are adjacent to each other (Agari’s Fig. 4: adjacency of lines 139 because they are all adjacent in the bottom left area), and a shield electrode is provided between the two wiring lines (Agari’s Fig. 4 and par. 42: see 138). 

Regarding claim 10, Agari in view of Filiz and Tanaka disclose comprising a plurality of third electrodes including the third electrode (Agari’s Fig. 17: see 15c or 16c), and wherein the second electrode and the plurality of third electrodes are configured such that the plurality of third electrodes surround the second electrode in a plan view (Agari’s Fig. 17: as shown). 

Regarding claim 11, Agari in view of Filiz and Tanaka disclose comprising a plurality of second electrodes including the second electrode (Agari’s Fig. 17: see 15c or 16c), wherein the plurality of second electrodes and the third electrode are configured such that the plurality of second electrodes surround the third electrode in a plan view (Agari’s Fig. 17: see 15c or 16c).
Agari in view of Filiz and Tanaka fail to disclose wherein the third electrode is an electrode to which a signal for detecting the pressed state is supplied, and the second electrode is an electrode for detecting the signal.  However, because Agari does disclose the same principle of capacitive detection between two electrodes, one being applied with the excitation pulse and one sensing (Agari’s par. 66), thus it would also have been obvious to one of ordinary skill in the art that the third electrode (Agari’s Figs. 7, 17 and par. 35: see the other of 15 or 16) is an electrode to which a signal for detecting the pressed state is supplied (upon combination with Agari’s par. 66, one electrode is used for driving and the other for sensing), and the second electrode (Agari’s Figs. 7, 17 and par. 35: see 15 or 16) is an electrode for detecting the signal (upon combination with Agari’s par. 66, one electrode is used for driving and the other for sensing), in order to obtain the predictable result of obtaining the information on the electric charge amounts for the second and third electrodes (Agari’s par. 59, 66 and Fig. 10).

Regarding claim 12, Agari in view of Filiz and Tanaka fail to explicitly disclose wherein the first electrode is a ground (GND) electrode. However, because Filiz does disclose one the plates in a self-capacitance configuration acting as ground (Filiz’s par. 181), thus it would have been obvious to one of ordinary skill in the art that the first electrode (Agari’s Fig. 7 and par. 35: see 13) is a ground electrode (upon combination with Filiz’s par. 181) in order to obtain the benefit of allowing self-capacitance between the electrode plates (Agari’s Fig. 7 and Filiz’s par. 181).

Regarding claim 16, Agari in view of Filiz and Tanaka disclose wherein the air gap (Agari’s Figs. 2, 8 and par. 105: no dielectric sheet 14, instead the gap is left as air gap, this is equivalent to space 609 of Tanaka’s Figs. 6-7 and par. 131) exists in the peripheral region (Agari’s Figs. 2-4, 8).

Regarding claim 18, Agari in view of Filiz and Tanaka disclose wherein the second electrode and the third electrode exist in the same layer on the principal surface of the sensor substrate (Agari’s par. 35, 46-48: electrodes 15 and 16 formed simultaneously with 134 [on 17 in Fig. 4]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Agari in view of Filiz and Tanaka as applied above, in further view of Ohtani et al. in US 2013/0242485 (hereinafter Ohtani).
Agari discloses the shield layer made conductive through inclusion of carbon black (Agari’s par. 51). But Agari in view of Filiz and Tanaka fail to disclose wherein the first electrode is provided by printing black conductive carbon paste. However, in the same field of endeavor of touch panels, Ohtani discloses forming side conductive buses by printing conductive carbon paste (Ohtani’s par. 137). Therefore, it would have been obvious to one of ordinary skill in the art for Agari’s first electrode (Agari’s Fig. 2 and par. 51: see 13) to be provided by printing black conductive carbon paste (Ohtani’s par. 137: printing conductive carbon paste and Agari’s par. 51 for carbon black) in order to obtain the predictable result of using a known method of forming conductive bars (Ohtani’s par. 137, 152).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the prior art fails to disclose ALL limitations of claim 1, in addition to “…the touch panel display comprising: a touch panel; and an adhesive material sticking the protective plate to the touch panel, wherein the air gap is formed between the first electrode, which is above the second electrode and the third electrode, and the protection film by the adhesive material”.
Agari in view of Tanaka fail to disclose these features. Nor does any other prior art make obvious these features and ALL the limitations of claim 1.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. On the Remarks Applicant argues with respect to claim 1 that Agari in view of Filiz and Tanaka fail to disclose the added limitation of the protection film covering the second and third electrodes and also the sensor electrode in the display region. The office must respectfully disagree, please see above rejection for details on how the combination makes obvious the use of the protection film 137 of Agari’s Fig. 5 to cover the second and third electrodes 15/16 of Agari’s Figs. 6-7 with the reason that Tanaka discloses covering electrodes in a configuration with an air gap with a protection film and because Agari already discloses forming layers simultaneously.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621